DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Applicant’s response (04/19/2021) to restriction is acknowledged.  Applicant elected without traverse Group III, claims 18-20 and new claims 21-22.  
Status of claims

3.	Claims 1-22 are pending.
Claims 18-22 are under examination.  
Claims 1-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement

4.	The information disclosure statements (IDS) submitted on 02/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and a signed copy is attached to this office action.

Examiner's amendment
5.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with David Zelner on 05/06/2019 and the application has been amended as follows:

Claims 2-17, 19, and 20-22   are cancelled 

1. (Currently Amended) A vaccine comprising a therapeutically effective amount of a Salmonella pathogenicity island 2 (SPI-2) protein SseB and a physiologically acceptable carrier and an adjuvant, wherein administration of said vaccine elicits an immune response in a subject at risk of, or infected by Salmonella enterica. 
almonella enterica Salmonella pathogenicity island 1 (SPI-1) protein SipD  and SipB and Salmonella pathogenicity island 2 (SPI-2) SseB
23. (New) A method of protecting against or treating an infection in a subject at risk of, or infected by Salmonella enterica, comprising administering to the subject a composition comprising Salmonella pathogenicity island 2 (SPI-2) protein SseB; a physiologically acceptable carrier; and, an adjuvant, wherein the composition is administered in an amount so as to elicit an immune response in the subject.

6.	Claims 18 and 23 are directed to an allowable methods. Pursuant to the procedures
set forth in MPEP § 821.04(B), Group I, claim 1 directed to allowable product, previously withdrawn from consideration as a result of a restriction requirement, 10/19/2020 hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions,
applicant(s) are advised that if any claim presented in a continuation or divisional application is
anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such
claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the
claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35
U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32
(CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance

7.	The following is an examiner's statement of reasons for allowance:
The claimed vaccine and a method of  protecting or treating Salmonella enterica infection using  Salmonella pathogenicity island 1 (SPI-1) protein SipD and  SipB and Salmonella pathogenicity island 2 (SPI-2) protein SseB and adjuvant or using SseB  and an adjuvant of the instant application is novel and nonobvious. The specification in Examples 1-3 and 5 teaches SipD, SipB, and SseB or SseB and adjuvant upon administration to mice or calves induced protective immune response.  This has not been disclosed or studied in the prior art and the specification meets 35 U.S.C. 112, first paragraph, requirements because it contains an adequate written description of the invention that enables one of ordinary skill in the art to make and use the invention. The specification also sets forth the best mode to carry out the invention. The claims also meet 35 U.S.C. 112, second paragraph, requirements because the claims point out and distinctly claim the invention.
Conclusion
8.	Claims 1, 18 and 23 are allowed and are numbered as 1-3 respectively.
Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Padmavathi. Baskar whose telephone number is (571)272-0853.  The
Examiner can normally be reached on Mon-Fri 9:00 A.M-5:30 P.M. 
     	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary B. Nickol can be reached on 571- 272- 0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
   	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should 


Respectfully,


/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        Padmavathi Baskar, Ph.D. (Microbiology and Immunology)